Case 4:19-cv-00577-ALM-KPJ Document 44 Filed 04/09/20 Page 1 of 1 PaggAlereny4 ty

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2}

Civil Action No. 4:19-cv-00577-ALM

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (2)

This summons for (name of individual and title, if any) \Al | OH av fr LLP
WA

was received by me on (date) 2 | | Al 20 .

C1 I personally served the summons on the individual at (piace)

 

 

On (date) ; or

 

C] I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or
" if
C] I served the summons on (name of individual) rV\ mu CQL ») oe , who is
designated by law to accept service of process on behalf of (name of organization) \Al \0 a or LEP
a
on (date) _2)21 |2 2t> ‘or
| returned the summons unexecuted because ; or

 

1 Other Gpecify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: _2\24)2p2D

 

 

Serper ee

EViKa& reread.

\ Printed name and title

 

Ibe Ov 244" Rd Whitestme NY N3S7

Server's address

 

Additional information regarding attempted service, etc:

 

 
